Case 1:16-cr-00640-BMC Document 772 Filed 07/08/19 Page 1 of 1 PageID #: 11477



                     F E R T I T TA R E Y NA L , L . L . P.




     July 8, 2019


     VIA ECF
     The Honorable Brian M. Cogan
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

            Re:     United States v. Jeffrey Shulse, et al., No. 1:16-cr-640-BMC

     Dear Judge Cogan:

            We represent Jeffrey Shulse in the above-captioned case. We respectfully
     request that Mr. Shulse’s bond conditions be modified to allow him to travel to
     New York from July 10 to July 12, 2019 for work.

            The Government is unopposed to this request. We have attempted to
     reach Mr. Shulse’s pretrial services officer but have been unsuccessful because of
     the holiday schedule. Because of the time sensitive nature of this request and
     because Pretrial Services has always approved work related travel in the
     continental United States, we have chosen to submit this request at this time.

                                                          Respectfully submitted,

                                                          /s/ F. Andino Reynal

     cc:    All counsel of record via ECF
            Melissa Siberon, U.S. Pretrial Services, via email




            815 Walker St., Suite 1553, Houston TX 77002      Tel: 713.228.5900   www.frlaw.us


                                                 1 of 1
